UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
ZIM INTEGRATED SHIPPING SERVICES :                                                  1/7/2020
LTD.,                                                     :
                                                          :
                                        Plaintiff,        :     19-CV-3444 (VSB)
                                                          :
                      -against-                           :           ORDER
                                                          :
BELLWETHER DESIGN TECHNOLOGIES :
LLC,                                                      :
                                                          :
                                        Defendant. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On January 6, 2020, Fourth Party Defendant A&A Transfer, Inc. filed a motion to

dismiss PEI Premier Expediters, Inc.’s Fourth Party Complaint, and in the alternative to transfer

this action. (Doc. 41.) Under Federal Rule of Civil Procedure 15(a)(1)(B), a plaintiff has 21 days

after the service of a motion under Rule 12(b) to amend the complaint once as a matter of course.

Accordingly, it is hereby:

        ORDERED that PEI Premier Expediters, Inc. shall file any amended Fourth Party

Complaint by January 27, 2020. It is unlikely that PEI Premier Expediters, Inc. will have a

further opportunity to amend.

        IT IS FURTHER ORDERED that if no amended complaint is filed, PEI Premier

Expediters, Inc. shall serve any opposition to Fourth Party Defendant A&A Transfer, Inc.’s

motion by February 5, 2020. Fourth Party Defendant A&A Transfer, Inc.’s reply, if any, shall be

served by February 19, 2020. At the time any reply is served, the moving party shall supply

Chambers with two courtesy copies of all motion papers pursuant to my Individual Rules by
mailing or delivering them to the Thurgood Marshall United States Courthouse, 40 Foley Square,

New York, New York.

       IT IS FURTHER ORDERED that, with respect to Fourth Party Defendant A&A

Transfer, Inc.’s forum non conveniens and transfer arguments, the remaining parties are directed

to meet and confer regarding their respective positions, and either join PEI Premier Expediters,

Inc.’s arguments in opposition or file separate papers in accordance with the above briefing

schedule.

SO ORDERED.

Dated: January 7, 2020
       New York, New York

                                                    ______________________
                                                    Vernon S. Broderick
                                                    United States District Judge
